Case 5:19-cv-00036-SMH-MLH Document 9 Filed 08/10/20 Page 1 of 2 PageID #: 32



                          UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

GABRIEL D. MCCLAIN                                   CIVIL ACTION NO. 19-36-P

VERSUS                                               CHIEF JUDGE HICKS

ADRIAN MALONE, ET AL.                                MAGISTRATE JUDGE HORNSBY


                                        JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff and determining that the findings are correct under

the applicable law;

       IT IS ORDERED THAT this action—insofar as it seeks monetary relief for civil

rights claims—be STAYED under the following conditions:

       a. If Plaintiff intends to proceed with his claims, within thirty (30) days of the date

the criminal proceedings against him have concluded, he must file a motion asking the

court to lift the stay;

       b. If the stay is lifted and the court finds Plaintiff’s claims would impugn the validity

of his conviction, the action will be dismissed under Heck; if no such finding is made, the

action will proceed at that time, absent some other bar to suit; and,

       c. In light of the stay, Plaintiff SHALL NOT file any additional documents in this

action until the state court proceedings have concluded; and,
Case 5:19-cv-00036-SMH-MLH Document 9 Filed 08/10/20 Page 2 of 2 PageID #: 33



       IT IS FURTHER ORDERED THAT this action—insofar as it seeks the dismissal

of the pending criminal charges and his release from detention—be DISMISSED for

failing to state a claim for which relief may be granted pursuant to Section 1983.

       THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this 7th

day of August, 2020.



                                           _____________________________________
                                           S. MAURICE HICKS, JR., CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT
